Exhibit 2.1 AMP Stock Purchase Agreement This Stock Purchase Agreement (the “Agreement”) is made and entered into this 16thh day of January, 2008, by and among MISCOR Group, Ltd., an Indiana corporation (the “Purchaser”), and Lawrence Mehlenbacher (“Mehlenbacher”), Joseph Fearon (“Fearon”), Thomas Coll (“Coll”), Richard Rizzieri (“Rizzieri”), and Gary Walsh (“Walsh” and, collectively with Mehlenbacher, Fearon, Coll and Rizzieri, the “Shareholders”). Recitals: A. Shareholders own all of the issued and outstanding capital stock of American Motive Power, Inc., a Nevada corporation (the “Company”), with such capital stock consisting of two hundred thousand (200,000) shares of common stock, of which one hundred thousand (100,000) shares are Voting Common Stock, $.01 par value per share (“Voting Common Stock”), and one hundred thousand (100,000) shares are Non-Voting Common Stock, $.01 par value per share (together with the Voting Common Stock, the “Shares”). B. The Company is engaged in the repair, remanufacturing and rebuilding of locomotive engines, as well as providing related goods and services to the railroad industry (the “Business”). C. Shareholders desire to sell the Shares to Purchaser, and Purchaser desires to purchase the Shares from Shareholders, at the price and subject to the terms and conditions set forth in this Agreement. Now therefore, in consideration of the promises hereinafter made, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the recital provisions above are incorporated into the body of this Agreement as if fully set forth therein, and the parties agree as follows: Article I.Purchase and Sale of Shares 1.01 Purchase and Sale of Shares.On and subject to the terms and conditions set forth herein, on the Closing Date, Shareholders shall sell, assign, convey, transfer and deliver to Purchaser, and Purchaser shall purchase from Shareholders, the Shares, free and clear of any and all liens, claims, pledges, hypothecations, mortgages, deeds of trust, security interests, leases, charges, options, rights of first refusal, easements, servitudes, proxies, voting trusts or agreements, transfer restrictions under any shareholder or similar agreement, encumbrances or other restrictions or limitations of any nature whatsoever (collectively, “Liens”). 1.02 The Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place on the date hereof or such other time as may be mutually agreed upon by the parties to this Agreement (the “Closing Date”) by exchange of signed documents orby such other method as may be mutually agreed upon by the parties to this Agreement. Page 1 of 38 Article II.Payment of Consideration 2.01 Purchase Price.The purchase price (the “Purchase Price”) for the Shares shall be an aggregate amount in cash and Purchaser Shares equal to (a) Eleven Million Dollars ($11,000,000), less the value of the Capital Advance defined in Section 2.03(b) and (b) further adjusted as necessary by the Closing Adjustment Amount and Post-Closing Adjustment Amount determined in accordance with Section 2.02, payable as set forth in Section 2.03. 2.02 Working Capital Adjustment.At least one business day prior to Closing, Shareholders will deliver a statement to Purchaser setting forth Company’s good faith estimate of the Closing Working Capital (the “Estimate”), which Estimate is expected to be reasonably close to what the actual Closing Working Capital number will later be determined to be.At the Closing, based upon the Estimate, the Purchase Price shall be adjusted (i) downward on a dollar-for-dollar basis to the extent the Closing Working Capital is less than Three Hundred Fifty Thousand Dollars ($350,000.00), or (ii) upward on a dollar-for-dollar basis to the extent the Closing Working Capital is greater than Five Hundred Thousand Dollars ($500,000.00). The amount of the adjustment to the Purchase Price at Closing (which may be a positive or negative number), if any, shall be referred to herein as the “Closing Adjustment Amount.”For purposes of this Agreement, “Closing Working Capital” means the current assets of Company (cash + accounts receivable collectible in the ordinary course of business + inventory usable or saleable in the ordinary course of business + work in progress (to the extent not already included in inventory) + prepaid expenses) less the current liabilities of the Company (current liabilities + accounts payable (other than amounts payable to the LMC Creditor Group and the Outside Creditor Group, each as hereinafter defined)) as of the close of business on December 31, 2007, determined in accordance with United States generally accepted accounting principles consistently applied (“GAAP”). Based upon its own post-closing inspection and access to Company financial information, Purchaser shall make its own analysis of the Closing Working Capital and send a notice to the Shareholder Representative detailing such finding and no later than seventy-five (75) days after the Closing Date (the “Purchaser Notice”).The Purchaser Notice shall include a detailed balance sheet of the Company and a statement whether a post-Closing adjustment to the Purchase Price is necessary to correct for the difference between the Estimate and the actual Closing Working Capital.The amount of such adjustment shall be referred to as the “Post-Closing Adjustment Amount.”Following the delivery of the Purchaser Notice to the Shareholder Representative, the Purchaser shall give and shall cause the Company to give the Shareholder Representative and its representatives reasonable access to all of the books and records of the Company, on reasonable notice and during normal business hours, for so long and so often as reasonably required by them, so that the Shareholder Representative can determine whether or not the Closing Working Capital and Post-Closing Adjustment Amount as set forth in the Purchaser Notice are accurate. If the Shareholder Representative determines that the Purchaser Notice (and the computation of Closing Working Capital and Post-Closing Adjustment Amount indicated thereon) was inaccurate, it shall give notice (the “Shareholder Notice”) of such finding to the Purchaser no later than forty-five (45) days after delivery to the Shareholder Representative of the Purchaser Notice.Such Shareholder Notice shall specify any Page 2 of 38 items or amounts as to which the Shareholder Representative disagrees and a detailed statement of the basis of each of the Shareholder Representative’s objections.If no such Shareholder Notice is given in accordance with this Section 2.02, the Purchaser Notice (and the computation of Closing Working Capital and Post-Closing Adjustment Amount indicated thereon) delivered by Purchaser to the Shareholder Representative shall be conclusive and binding upon the parties and shall be the Closing Working Capital and Post-Closing Adjustment Amount for purposes of this Agreement. If a Shareholder Notice is provided in accordance with this Section 2.02 and the parties are unable to resolve any disagreements as to the Post-Closing Adjustment Amount within thirty (30) days after the Shareholder Notice has been given to the Purchaser, the items or amounts in dispute shall be referred for resolution to the firm of Mengel Metzger Barr & Co., LLP (the “Independent Accountants”).In the event that such firm declines to serve or is unable to serve due to a conflict or similar reason, the firm of Rotenberg & Co., LLP shall be engaged as the Independent Accountants.Promptly, but no later than 20 days after acceptance of the appointment as Independent Accountants, the Independent Accountants shall determine (it being understood that in making such determination, the Independent Accountants shall be functioning as an expert and not as an arbitrator), based primarily on written submissions by Purchaser and the Shareholder Representative, which may be confirmed by independent review if the Independent Accountants deem such review to be necessary, only those issues in dispute and shall render a written report as to the resolution of the dispute and the resulting computation of the Closing Working Capital and Post-Closing Adjustment Amount which shall be conclusive and binding on the parties.In resolving any disputed item, the Independent Accountants (x)shall be bound by the provisions of this Section 2.02 and (y)may not assign a value to any item greater than the greatest value for such items claimed by either party or less than the smallest value for such items claimed by either party.Purchaser and the Shareholders (in the aggregate) shall each be responsible for one-half (½) of the fees and expenses charged by the Independent Accountants for their services.Purchaser shall permit the Independent Accountants to review the books and records of the Company that relate to the items in dispute, during normal business hours and upon reasonable notice. No later than the third (3rd) business day following the date of final determination of the Post-Closing Adjustment Amount in accordance with this Section 2.02, (i) if such Post-Closing Adjustment Amount is a positive number, then Shareholders will pay such Post-Closing Adjustment Amount (together with interest thereon) to Purchaser by wire transfer of immediately available United States funds into an account designated in writing by Purchaser and (ii) if the final Post-Closing Adjustment Amount is a negative number, then Purchaser will pay such Post-Closing Adjustment Amount (together with interest thereon) to the Shareholders (pro rata to the number of Shares being sold by each of them) by wire transfer of immediately available United States funds into an account designated in writing by the Shareholder Representative.For the purposes of this Section2.02, interest will be payable at the “prime rate”, as announced by The Wall Street Journal, Eastern Edition, from time to time to be in effect, calculated based on a 365 day year and the actual number of days elapsed between the Closing Date and the date of payment. Page 3 of 38 2.03 Payment of Purchase Price.On the Closing Date, Purchaser shall pay the Purchase Price as follows: (a) Purchaser Shares.Such number of non-registered shares of Purchaser’s common stock (the “Purchaser Shares”) with an aggregate market value of Three Million Five Hundred Thousand Dollars ($3,500,000.00), with each Purchaser Share being valued at an amount equal to the average closing price reported for the five (5) trading days immediately preceding the Closing Date, shall (subject to the provisions of Section 2.03(b)) be issued to Shareholders pro rata in proportion to the number of Shares sold to Purchaser by each of the Shareholders, as indicated on Schedule 3.03, or in a different proportion as may be agreed to among and between the Shareholders in writing, a copy of which shall be provided to Purchaser at Closing.The number of Purchaser Shares to be issued to the Shareholders pursuant to this Section 2.03 shall be reduced by the number of shares issued to the LMC Creditor Group pursuant to the provisions of Section 2.03(b). The Purchaser Shares will be issued by Purchaserto Shareholders on or before March 1, 2008.If Purchaser fails to issue the Purchaser Shares on or before March 1, 2008, then Shareholders will have the option of either (a) receiving the Purchaser Shares as soon as they can be issued by Purchaser and, in the interim, receiving interest on the Three Million Five Hundred Thousand Dollars ($3,500,000.00) amount, paid in cash monthly at the “Prime Rate”, as published in the Wall Street Journal; or (b) receive a promissory note from the Purchaser for the full Three Million Five Hundred Thousand Dollars ($3,500,000.00) (the “Principal Amount”), with interest paid in cash monthly at the “Prime Rate”, as published in the Wall Street Journal, (the “Interest Rate”), with the Principal Amount paid in full within three (3) years of the Closing Date. (b) Cash at Closing.A total of Seven Million Five Hundred Thousand Dollars ($7,500,000.00), plus or minus the Closing Adjustment Amount, shall be paid by Purchaser at the Closing (“Cash at Closing”), directly to the creditors listed on Schedule 2.03(b), which shall include all amounts owed to: (i) General Electric Capital Corporation; Magnetech Industrial Services, Inc.; HK Engine Components, LLC; Chemung Bank; Wells Fargo (formerly Encore Leasing) and New York State Business Development Corporation (SBA Loan) (collectively the “Outside Creditor Group”) and (ii) Lawrence Mehlenbacher, LMC Industrial Contractors, Inc. (“LMCIC”); LMC Power Systems, Inc. (“LMC Power”); and Dansville Properties, LLC (the “Landlord”) (collectively the “LMC Creditor Group”). These payments, made by Purchaser on behalf of the Company at Closing, shall be deemed a capital contribution to the Company (the “Capital Advance”) and shall extinguish the debt listed on Schedule 2.03(b). The Purchaser will hold Three Hundred Twenty Five Thousand Dollars ($325,000.00) of the Capital Advance, pending receipt of the payoff statements for the debt owed to General Electric Capital Corporation on the eight (8) remaining accounts Page 4 of 38 (Accounts 4167256-001 through 008) (the “Remaining GECC Debt”).Upon receipt of such payoff statements, the Purchaser shall pay and extinguish the Remaining GECC Debt.In the event that the $325,000.00 held back by the Purchaser is less than or greater than the actual amount of the Remaining GECC Debt, such deficiency or excess, as the case may be, shall be paid as set forth in the following paragraph. If the sum of the debt listed on Schedule 2.03(b) exceeds the amount of the Cash at Closing, then the Company shall first satisfy and extinguish the debt owed to the Outside Creditor Group, with the remaining balance of the Capital Advance to be paid to the LMC Creditor Group (with each member of the LMC Creditor Group receiving a portion of the cash based upon its pro rata share of the total amount owed by the Company to the entire LMC Creditor Group).In the event that the debt listed on Schedule 2.03(b) exceeds the amount of the Cash at Closing, the Purchaser will issue to the LMC Creditor Group, pro rata to the amounts owned by them, that portion of the Creditor Shares as has a value (valued as set forth in Section 2.03(a)) equal to the amount by which such indebtedness exceeds the amount of the Cash at Closing available for payment to the LMC Creditor Group. (2) The second payment (if any) of the cash portion of the Purchase Price shall be (a) the amount of the Cash at Closing, less (b) the amount of the Capital Advance, which net amount (if any) shall be allocated among and paid to the Shareholders pro rata in proportion to the number of Shares sold to Purchaser by each of the Shareholders, as indicated on Schedule 3.03, and shall be payable at the Closing by wire transfer to such accounts as shall be designated by the Shareholder Representative. Whether or not the Cash at Closing and the Purchaser Shares to be issued to the LMC Creditor Group pursuant to the provisions of Section 2.3(b) are sufficient to fully extinguish the debt listed on Schedule 2.03(b), each of the members of the LMC Creditor Group shall provide the Company with a full release of any and all pre-Closing liability or obligation owed them by the Company. Article III.Representations and Warranties of Shareholders The Shareholders hereby jointly and severally represent and warrant to Purchaser, as of the Closing Date, as follows: 3.01 Organization and Qualification.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada, with all requisite power and authority to own, lease and operate its facilities and assets as presently owned, leased and operated and to carry on its Business as it is now being conducted.The Company does not own, or have any contract or other commitment to acquire, directly or indirectly, an interest in any corporation, partnership or other entity.The Company is in good standing and qualified to do business as a foreign corporation in New York and all jurisdictions in which the character of the properties owned or leased by it therein or in which the transaction of business makes such qualification necessary.Schedule 3.01 attached hereto is a complete and correct copy of the Company’s Articles of Incorporation and Bylaws, which are in full force and effect as of the date Page 5 of 38 of this Agreement and which will be in full force and effect as of Closing. 3.02 Authority.Shareholders have all requisite right, power, authority and legal capacity to execute, deliver and carry out the terms of this Agreement and all documents and agreements necessary to give effect to the provisions of this Agreement, and to consummate the transactions contemplated hereby.Except as required by the agreements listed on Schedule 3.03, no other action, consent, waiver, filing, authorization or approval on the part of the Company, Shareholders or any other person or entity, is necessary or required to authorize the Shareholders’ due and valid execution, delivery and consummation of this Agreement and all other agreements and documents executed in connection herewith or contemplated hereby. 3.03 Ownership of Shares; Capitalization. (a) The Shareholders are the sole record and beneficial owners of all of the Shares, free and clear of any and all Liens, in the amounts set forth next to their names on Schedule 3.03.Except as set forth on Schedule 3.03 hereto: (i) Shareholders are in possession of all certificates evidencing the ownership of the Shares, all of which are fully paid and non-assessable; (ii) Shareholders have good and marketable title to the Shares, with no restrictions on voting rights and the other incidents of record and beneficial ownership, and the absolute right to sell and transfer the Shares free and clear of any and all Liens; and (iii) there are no voting trusts, shareholder agreements or other understandings between any of the Shareholders and any other person or entity with respect to the voting of or any other matters with respect to the Shares. (b) The authorized capital stock of the Company consists solely of the Shares, all of which are issued and outstanding. All of the Shares have been duly authorized, are validly issued, fully paid, and nonassessable, and are owned by the Shareholders as identified in Schedule 3.03 attached hereto. (c)There are no outstanding or authorized options, calls, puts, warrants, purchase rights, subscription rights, conversion rights, exchange rights, or other contracts or commitments that could require the Company to issue, sell, or otherwise cause to become outstanding any of its capital stock.There are no outstanding securities or other rights which are convertible or exchangeable into capital stock of or any other equity interest in the Company.There are no outstanding or authorized stock appreciation, phantom stock, profit participation, or similar rights with respect to the Company.Neither the Company nor any of the Shareholders is subject to any obligation to repurchase or retire or to register any shares of such capital stock of the Company or any other equity interest in the Company.No prior offer, issue, redemption, call, purchase, sale, transfer, negotiation or other transaction of any nature with respect to such capital stock of the Company has given rise to any claim or action of any nature whatsoever by any person or entity and, to the knowledge of Company or any of the Shareholders, no fact or circumstance exists which could reasonably be expected to give rise to any such claim or action on behalf of any person or entity.There are no dividends that have accrued or been declared but are unpaid on such capital stock of the Company. (d)The Company does not have any subsidiaries or own, directly or indirectly, any share capital, voting securities or other equity interests of any entity. Page 6 of 38 3.04 Enforceability.This Agreement and all other agreements and documents executed in connection herewith by any of the Shareholders, upon due execution and delivery thereof, shall constitute the valid and binding obligations of each of the Shareholders and are enforceable against each of them in accordance with their respective terms, except as the enforcement hereof (or thereof) may be limited by bankruptcy, insolvency or other similar laws affecting the enforcement of creditors' rights in general or by general principles of equity . 3.05 Absence of Default; Consents.None of the execution and delivery by each Shareholder of this Agreement or any documents, instruments or agreements contemplated by this Agreement, the consummation of the transactions contemplated hereby or thereby, or compliance by each Shareholder with any of the provisions hereof or thereof will conflict with, or result in any violation or breach of, conflict with or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancellation or acceleration of any obligation or to loss of a benefit under, or give rise to any obligation of the Company to make any payment under, or to the increased, additional, accelerated or guaranteed rights or entitlements of any Person under, or result in the creation of any Liens upon any of the properties or Assets of Company under, any provision of: (A) the Articles of Incorporation or Bylaws of the Company; (B) any contract, lease, purchase order, agreement, document, instrument, indenture, debt, obligation, liability, mortgage, pledge, assignment, permit, license, approval or other commitment to which the Company and/or any of the Shareholders are a party or by which the Company and/or any of the Shareholders are bound; (C) any judgment, decree, order, regulation or rule of any court or regulatory authority; (D) any law, statute, rule, regulation, order, writ, injunction, judgment or decree of any court or governmental authority or arbitration tribunal to which the Company and/or any of the Shareholders are subject.None of the Shareholders or the Company is required to give any notice to, make any filing with, or obtain any authorization, consent, or approval of any governmental or regulatory agency or any other third party in order for each Shareholder to consummate the transactions contemplated by this Agreement. 3.06 Financial Statements.Attached hereto as Schedule 3.06 are true and correct copies of the Company’s internally prepared balance sheets and statements of income, stockholders’ equity and cash flows for each of the twelve-month periods ending December 31, 2005 and 2006, and the eleven-month period ending November 30, 2007 (collectively, the “Financial Statements”).The Financial Statements accurately reflect the books and accounts of Company in all material respects and represent accurately the results of the Company’s operations for the periods indicated.The books and records of Company are kept in accordance with, and the Financial Statements were prepared in conformity with, GAAP applied on a consistent basis, except that such Financial Statements do not contain the notes required by GAAP and except, in the case of interim statements, for normally recurring year-end adjustments which are immaterial. 3.07 Operations Since December 31, 2006.Except as set forth in Schedule 3.07, between December 31, 2006 and the Closing Date, the Company has conducted its Business in the ordinary course of business consistent with prior practice, and (except as otherwise contemplated by this Agreement) has not: Page 7 of 38 (a) suffered any loss, damage or destruction of or to any Assets of the Company which, individually or in the aggregate, is in excess of $1,000, whether or not covered by insurance; (b) paid, discharged or satisfied any liability other than in the ordinary course of business; (c) declared or made any salary, bonus or compensation increases to any officers, employees, or agents, other than customary increases in the ordinary course of business or instituted any bonus, insurance, pension, profit-sharing or other employee benefit plan or arrangement made to, for, or with the employees, directors, independent contractors or agents of the Company; (d) written off as uncollectible any account receivable, or reduced any reserves, other than in the ordinary course of business; (e) made any change in the accounting methods or practices employed by the Company or change in depreciation or amortization policies; (f) issued or sold, or contracted or made any other commitment for the issuance or sale of, any shares of capital stock or securities convertible into or exchangeable for capital stock of the Company; (g) entered into any commitments or transactions not in the ordinary course of business involving an aggregate value in excess of $10,000, other than the transactions with the LMC Creditor Group listed on Schedule 2.03(b) (h) except as set forth in Schedule 3.07, made aggregate capital expenditures or commitments in excess of $10,000; (i) terminated or amended any contract or license or other instrument, or suffered any loss or termination or threatened loss or termination of any customer or contractual or business arrangement, other than in the ordinary course of business, consistent with past practices; (j) to the best knowledge of the Shareholders, had any federal, state or local statutes, rule, regulation, order or case adopted, promulgated or decided which, to the best knowledge of the Shareholders, adversely affects the Company, except federal, state or local statutes, rules, regulations ororders of general applicability.For purposes of this Agreement, the Shareholders and the Company will be deemed to have “knowledge” of a particular fact or matter if any Shareholder is or was actually aware of such fact or matter or if a reasonable inquiry by such Shareholder on the Closing Date or within thirty (30) days prior to the Closing Date would have disclosed to him the existence of such fact or matter. (k) failed to pay when due or otherwise compromised any debts, claims, liabilities or rights or disposed of any properties or other Assets other than in the ordinary course of business; (l) subjected any Assets to any Lien, encumbrance or restriction of any nature Page 8 of 38 whatsoever, other than capital leases, purchase money security interests and liens for taxes not yet due; (m) other than in the transactions with the LMC Creditor Group listed on Schedule 2.03(b), incurred any liability or obligation other than in the ordinary course of business, all of which are accounted for and accurately reflected on the Company’s books and records; (n) suffered any adverse effect or adverse change with its relationships with its customers, suppliers, employees and other business partners, other than in the ordinary course of business, consistent with past practices; (o) other than amendments to its Articles of Organization that are reflected in the attached as Schedule 3.01, amended any organizational documents of the Company; or (p) agreed, committed, arranged or entered into any understanding to do anything set forth in this Section 3.07, nor has any Shareholder agreed, committed, arranged or entered into any understanding to do the same. 3.08 No Undisclosed Liabilities.Except as set forth in Schedule 3.08 attached hereto and in Schedule 3.15 attached hereto, the Company has no liabilities or obligations, whether known, unknown, accrued, absolute, contingent, direct or indirect other than (a) those set forth on the most recent balance sheet included in the Financial Statements or (b) those that satisfy both of the following criteria: (a) the obligation was incurred after the date of such balance sheet in the ordinary course of business and consistent with obligations incurred in the ordinary course of business prior to such date, and (b) the obligation, either individually or when aggregated with other obligations of the Company, has not had and is not reasonably expected to have a Material Adverse Effect, which shall mean that there has not been a material adverse effect on the business, assets, liabilities, financial condition, property, or results of operations of the relevant party and its subsidiaries considered as a whole. Except as set forth on Schedule 3.08, there are no known or expected losses on uncompleted jobs. 3.09 Employment Discrimination.Except as disclosed in Schedule 3.09 attached hereto, no person or party (including, without limitation, any governmental agency) has asserted, or to the best knowledge of the Shareholders, has threatened to assert, any claim for any action or proceeding, against the Company or any officer, director, employee, or agent of the Company (and the Company and Shareholders are not aware of any facts which could serve as the basis for such a claim), arising out of any statute, ordinance or regulation relating to wages, collective bargaining, discrimination in employment or employment practices or occupational safety and health standards (including, without limitation, the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, as amended, the Occupational Safety and Health Act, the Age Discrimination in Employment Act of 1967, the Americans With Disabilities Act or the Family and Medical Leave Act). 3.10 Licenses and Permits.The Company has all local, state and federal licenses, permits, registrations, certificates, contracts, consents, accreditations and approvals necessary for Company to operate and conduct its Business as heretofore conducted (collectively, the “Licenses and Permits”), and there do not exist any defaults, waivers, investigations or Page 9 of 38 exemptions relating thereto or which would be caused by the transactions contemplated by this Agreement.There exists no grounds for revocation, suspension or limitation of any of the Licenses and Permits, nor to the knowledge of the Shareholders will consummating the transactions contemplated by this Agreement cause any such grounds for revocation, suspension or limitation of the Licenses and Permits.No notices have been received by the Company or Shareholders with respect to any threatened, pending, or possible revocation, termination, suspension or limitation of any of the Licenses and Permits.Copies of each of the Licenses and Permits have been made available to the Purchaser and are listed on Schedule 3.10 attached hereto. 3.11 Assets.All of the Company’s material tangible assets are listed on Schedule 3.11 attached hereto.Information regarding which such assets are leased and from whom is also set forth on Schedule 3.11.These assets, together with all of the Company’s other tangible and intangible assets and interests of every kind and nature, wherever situated, whether or not carried or reflected on the books and records of Company, that are owned by Company (the “Assets”)constitute all of the assets necessary to operate the Company’s Business as presently conducted. Except as disclosed in Schedule 3.11 attached hereto, the Company owns all of the Assets free and clear of all Liens.All of the Assets are in good condition and repair for their current use in the ordinary course of the Business of the Company and conform in all respects with all applicable ordinances, regulations and other laws. 3.12 Insurance.Except as described in Schedule 3.12 attached hereto, all of the Assets are insured in such amounts and against such losses, casualties or risks as are reasonably customary for similar properties and businesses, and the Company has maintained such insurance continuously from the date of its inception.All policies and binders of insurance for directors and officers, fire, liability, workers’ compensation, and other customary matters held by or on behalf of the Company (“Company Insurance Policies”) are described on Schedule 3.12 attached hereto and have been made available to Purchaser.The Company Insurance Policies are in full force and effect.The Company is not in default with respect to any provision contained in any of the Company Insurance Policies that could have the effect of cancelling, suspending or limiting the coverage thereunder.The Company has not received any written notice of cancellation or modification in coverage amounts of, or increase in any premiums for, any Company Insurance Policies, and the Company is not aware of any facts that would result in cancellation or modification in coverage amounts of, or increase in premiums under, any Company Insurance Policies, other than facts and circumstances affecting the availability of such policies of insurance generally. 3.13 Bonded Projects.Except as set forth on Schedule 3.13 attached hereto, since its inception, the Company has not contracted for any work with respect to which a bid bond or performance bond was or is required.All bonds obtained by the Company (“Company Project Bonds”) are described on Schedule 3.13 attached hereto and have been made available to Purchaser.The Company is not in default with respect to any provision contained in any of the Company Project Bonds that could have the effect of cancelling, suspending or limiting the coverage thereunder.The Company has not received any written notice of cancellation or modification in coverage amounts of, or increase in any premiums for, any of the Company Project Bonds, and the Company is not aware of any facts that would result in cancellation or Page 10 of 38 modification in coverage amounts of, or increase in premiums under, any of the Company Project Bonds. 3.14 Intellectual Property.Schedule 3.14 attached hereto sets forth an accurate and complete list of all trademarks, trade names, trademark registrations, service names, service marks, patents and applications therefor, and all other intellectual property rights owned by the Company and/or used in the operation of the Business, including all software of any nature (other than “off-the-shelf” software and operating systems software) owned, licensed and/or used by the Company (collectively, the “Intellectual Property”).The Company has the valid right to use all Intellectual Property, and all Intellectual Property will be available for use by the Company following the consummation of the transactions contemplated hereby, subject to continued compliance by the Company with any applicable license or other agreements.There is no asserted or, to the Shareholders’ and/or the Company’s best knowledge, any threatened infringement action, lawsuit, claim or complaint that asserts that the Company’s operations violate or infringe any of the software or other intellectual property rights, including the trade names, trademarks, trademark registrations, service names, service marks or patents, of any other person or entity.The Company has taken adequate and commercially reasonable steps to maintain all trade secrets and protect the Intellectual Property that is owned by it.None of the Intellectual Property is owned by or registered in the name of any current or former owner, partner, director, executive, officer, employee, salesman, agent, customer, representative or contractor of the Company or any of the Shareholders, nor does any such person or entity have any interest therein or right thereto, including the right to royalty payments.The Company has, and shall continue to have following the consummation of the transactions contemplated hereby, the right to use the website www.americanmotivepower.com together with all Company-specific information, images, and logos contained therein, as well as the logos and images used in other marketing materials used or published by the Company. 3.15 Contracts.Except as set forth in Schedule 3.15 attached hereto: (a) To the knowledge of the Shareholders, the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby, including the change in ownership and control of the Company will not have an adverse effect on the rights and obligations of the Company under (and the legal enforceability of) any agreements between the Company and customers, suppliers, or any third parties, including but not limited to purchase orders, service or supply agreements, maintenance agreements, leases, or other agreements (the “Contracts”). (b) All of the Contracts that are material and currently pending and/or in effect are listed on Schedule 3.15, including, but not limited to, all Contracts providing for payments by or to the Company in excess of Ten Thousand Dollars ($10,000) in any fiscal year or Twenty-Five Thousand Dollars ($25,000) in the aggregate during the term thereof; (c) All of the Contracts are in full force and effect, are valid and enforceable in accordance with their terms, except as the enforcement thereof may be limited by bankruptcy, insolvency or other similar laws affecting the enforcement of creditors' rights in general or by general principles of equity. No condition exists or event has occurred which, with notice or Page 11 of 38 lapse of time or both, would constitute a default, accelerate the maturity or performance, or permit modification, cancellation or termination by the other party of any of the Contracts or any other contracts, agreements, or commitments which involve the Company. (d) There are no renegotiations of, or (to the knowledge of the Company or the Shareholders) attempts to renegotiate, or outstanding rights to renegotiate, any amounts paid or payable to the Company, under current or completed contracts, agreements, or commitments with any person or entity having the contractual or statutory right to demand or require such renegotiation. No such person or entity has made written demand for such renegotiation. (e) The Company is not a party to or bound by (i) any outstanding contracts with officers, employees, agents, consultants, advisors, salesmen, sales representatives, distributors or dealers that are not cancelable by the Company on notice of not longer than 10 days and without liability, penalty or premium; (ii) any agreement or arrangement providing for the payment of any bonus or commission based on sales or earnings; or (iii) any agreements that contain any severance or termination pay, liabilities or obligations. (f) The Company is not a party to any licensing agreement, either as licensor or licensee, other than licenses of “off the shelf” software and operating systems software entered into in connection with computers acquired by the Company in the ordinary course of its business. (g) The Company is not restricted or purported to be restricted by agreement or otherwise (other than by laws, rules and regulations of general applicability) from carrying on its Business anywhere in the United States or elsewhere. (h) The Company is not a guarantor of or for the obligations or liabilities of any other person, firm or corporation, including without limitation, any of the Shareholders. 3.16 Premises.The Company owns no real estate.The Company leases the premises at 9431 Foster Wheeler Road, Dansville, New York (the “Premises”), under a Commercial Lease agreement with the Landlord.The Company leases no other real property.In connection with or prior to the Closing, the Company will execute a new lease agreement with Landlord, a complete copy the form of which lease is attached as Exhibit 3.16 hereto (the “New Lease”).As of the Closing, the Company will have no agreement, understanding, or obligation whatsoever with or to the Landlord with respect to the Premises other than as set forth in the New Lease.Under the New Lease, the Company will have the right to continue to occupy the Premises from the Closing Date through December 2014 under the terms and conditions of the New Lease. 3.17 Litigation.Except as set forth in Schedule 3.17 attached hereto:(i) there are no claims, lawsuits, actions, arbitrations, administrative or other proceedings pending against the Company and, to the best knowledge of the Shareholders, no such matter is threatened and there is no basis for any such action; (ii) to the best knowledge of the Shareholders, there are no governmental or administrative investigations or inquiries pending that involve the Company; (iii) there are no judgments against or consent decrees binding on the Company or its assets; and (iv) all claims, lawsuits, actions, arbitrations, administrative or other proceedings pending against Page 12 of 38 the Company have been reported to the appropriate insurance carrier and, except as indicated in Schedule 3.17 attached hereto, the Company has not received a notice of denial of coverage or a reservation of rights.Except as set forth in Schedule 3.17 attached hereto there are no claims, lawsuits, actions, arbitrations, administrative or other proceedings pending against any Shareholder which may prevent, interfere with or otherwise delay the consummation of the transactions contemplated by this Agreement or the valid sale of the Shares to Purchaser and, to the best knowledge of the Shareholders, no such proceeding is threatened and there is no basis for any such action. 3.18Environment, Health and Safety. (a) Except as set forth on Schedule 3.18, the Company and the Premises are, and at all times prior hereto have been, in compliance with any and all Environmental Laws and Health and Safety Laws, and no Claim relating to a violation of any such laws has been made with respect to the Company, the operation of the Business or the Premises. (b) Except as set forth on Schedule 3.18, there is no Environmental or Health and Safety Circumstance related to the Premises or to past or present operations of the Company on or off any of the properties, facilities or premises on which the Business has been operated. (c) Except as set forth on Schedule 3.18, the Company has not, either expressly or by operation of law, assumed or undertaken any liability, including without limitation, any obligation for corrective or remedial action, of any other person or entity with respect to any Environmental Law, nor has the Company caused, permitted or allowed any “release” (as defined in 42 U.S.C. §9601(22)) of any Hazardous Substance, Pollutant or Contaminant on the Premises or on any other real property owned, leased, operated or used by the Company in connection with the Business. (d) Except as set forth on Schedule 3.18, the Company has obtained (or has pending timely filed applications for) any and all environmental permits legally required to operate the Company and any assets used in connection therewith. (e) The Shareholders have provided Purchaser with copies of any and all environmental reports conducted by or for them with respect to the Premises and any other real property owned, leased, operated or used by the Company in connection with its operations and the conduct of the Business. (f) For purposes of this Section 3.18: (i) “Environmental Law” means any federal, state or local statute, rule, regulation or ordinance having as its primary purpose the protection of the environment or the protection of human health from the effects of environmental pollutants and any permit, license or authorization required thereunder, as well as common law. Page 13 of 38 (ii) “Health and Safety Law” means any federal, state or local statute, rule, regulation or ordinance having as its primary purpose the protection of worker safety or health in the workplace. (iii) “Hazardous Substance, Pollutant or Contaminant” means any “hazardous substance” as defined in 42 U.S.C. §9601(14), any “pollutant or contaminant” as defined in 42 U.S.C. §9601(33), and petroleum, including crude oil or any fraction thereof. (iv) “Claim” means and includes any claim, action, suit, demand, administrative proceeding, notice of violation, notice of deficiency, or general notice of potential liability alleging any failure to comply with or any liability under any Environmental Law or Health and Safety Law, including, without limitation, any liability under common law for damages or injury to person or property. (v) “Environmental or Health and Safety Circumstance” means any fact, circumstance, activity, practice, incident, action, plan or condition which would constitute a failure to comply with any Environmental Law or Health and Safety Law, or would give rise to potential liability under any such Law. 3.19 Labor Matters.The Company is not a party to any collective bargaining agreement and has not been the subject of any union activity or labor dispute.There has not been any strike of any kind called or threatened to be called against the Company.The Company is not experiencing any labor troubles or strikes, work stoppages, slow-downs or other material interference with the Business by labor. 3.20 Tax Matters. (a) For purposes of this Agreement, (i) “Tax” means any federal, state, local, or foreign income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental (including taxes under Section 59A of the Internal Revenue Code of 1986, as amended (the “Code”), customs duties, capital stock, franchise, profits, withholding, social security, unemployment, disability, real property, personal property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimated, or other tax of any kind whatsoever, including any interest, penalty, or addition thereto, whether disputed or not, and (ii) “Tax Return” means any return, report, information return, or other document (including any related or supporting information) filed or required to be filed with any taxing authority in connection with its determination, assessment, collection, administration, or imposition of any Tax. (b) Except as set forth in Schedule 3.20(b), the Company has or on the Closing Date will have duly and timely filed each and every Tax Return then due and has duly and timely paid all Taxes and other charges (whether or not shown on any Tax Return) due or claimed to be due from it by federal, foreign, state, or local taxing authorities or has or will have set up an adequate reserve in the Financial Statements in accordance with GAAP for all Taxes payable.True and correct copies of all Tax Returns relating to federal taxes and state income and sales taxes and other charges for the periods ending December 31, 2005 and 2006 have been heretofore Page 14 of 38 delivered to Purchaser, together with any exemption certificates or other material Tax documents and correspondence with any taxing authority.The Company has not received any written notice of any deficiencies for any Taxes.There are no Liens for Taxes upon any properties or assets of the Company (whether real, personal, or mixed, tangible or intangible) other than for Taxes not yet due, and there are no pending or, to the Shareholders’ knowledge, threatened audits or examinations relating to, or claims asserted for, Taxes or assessments against the Company, and the Shareholders have no knowledge of any basis for any such claims.The Company has not been granted or been requested to grant any extension of the limitation period applicable to any claim for Taxes or assessments with respect to Taxes.The Company is not a party to any Tax allocation or sharing agreement.The Company is not liable for the Taxes of any “Affiliated Group” under Treasury Regulation 1.1502-6 (or any similar provision of state, local, or foreign law).The Company has withheld and paid all Taxes required to have been withheld and paid in connection with amounts paid or owing to any employee, independent contractor, creditor, or stockholder. (c) Schedule 3.20(c) attached hereto lists each jurisdiction in which the Company files or has filed Tax Returns for each period or portion thereof ending on or before the date of this Agreement. (d) Schedule 3.20(d) attached hereto lists each state within the United States and also each country other than the United States in which the Company has either had (a) sales; (b) employees physically working; or (b) equipment physically located since January 1, 2005. (e) Except as set forth in Schedule 3.20(e) attached hereto, there is no claim that has been made and is outstanding against the Company by any taxing authority in a jurisdiction where the Company does not file Tax Returns that it is or may be subject to taxation by that jurisdiction. (f) The Company is not a party to any agreement, contract, arrangement or plan that has resulted or would result, separately or in the aggregate, in the payment of any “excess parachute payment” within the meaning of Code § 280G (or any corresponding provision of state, local, or foreign Tax law).The Company has not been a United States real property holding corporation within the meaning of Code § 897(c)(2) during the applicable period specified in Code § 897(c)(1)(A)(ii). (g) The unpaid Taxes of Company (i) did not, as of the date of the Financial Statements, exceed the reserve for Tax liability (rather than any reserve for deferred Taxes established to reflect timing differences between book and Tax income) set forth on the face of the balance sheet contained in such Financial Statements (rather than in any notes thereto) and (ii) will not exceed that reserve as adjusted for operations and transactions through the Closing Date in accordance with the past custom and practice of Company in filing its Tax Returns. (h) The Company will not be required to include any item of income in, or exclude any item of deduction from, taxable income for any taxable period (or portion thereof) ending after the Closing Date as a result of any: Page 15 of 38 (i) change in method of accounting for a taxable period on or prior to the Closing Date; (ii) “closing agreement” as described in Code § 7121 (or any corresponding or similar provision of state, local or foreign income Tax law) executed on or prior to the Closing Date; (iii) installment sale or open transaction disposition made on or prior to the Closing Date; or (iv) prepaid amount received on or prior to the Closing Date. (i) As of the date hereof, the Company currently receives, and has met or fulfilled, and as of the Closing Date the Company will have met or fulfilled, all conditions necessary as of such dates to maintain eligibility for, the Empire Zone income tax credits that are listed on Schedule 3.20(i), and the change of ownership or control and performance of the transactions contemplated by this Agreement will not affect the Company’s eligibility for, or the continued receipt or enjoyment of, such credits.Purchaser acknowledges that the Company will have to satisfy certain requirements after the Closing Date to maintain eligibility for such credits (the “Empire Zone Requirements”).For avoidance of doubt, the Shareholders shall have no liability or responsibility to the Purchaser if and to the extent that the benefits of any such credits are lost by reason of any action or failure to act on the part of the Purchaser, the Company, or any agent of the Purchaser or the Company (other than the execution, delivery and performance of this Agreement), on or after the Closing Date, with respect to the Empire Zone Requirements. 3.21 Employees.Except the agreements described in Schedule 3.21 attached hereto, the Company has no employment agreements with its employees and all such employees are employed on an “at will” basis.All wages, benefits and other amounts due and owing to, or on behalf of, all of Company’s employees have been paid by the Company in accordance with all applicable agreements, laws and regulations. 3.22 Employee Benefit Plans. (a) Except as set forth in Schedule 3.22 (“Company’s Employee Benefit Plans”), the Company does not maintain or contribute to (or have the obligation to contribute to) any Employee Benefit Plans.Full titles and descriptions of all of Company’s Employee Benefit Plans are attached to Schedule 3.22 and copies of all such written Plans have been made available to Purchaser.With respect to Company’s Employee Benefit Plans, the Company has made all payments required to be made by it on or prior to the Closing Date. (b) Except as set forth on Schedule 3.22 hereto, each of the Company’s Employee Benefit Plans and any related trust agreements, annuity contracts, insurance contracts or other instruments are in compliance both as to form and operation with the requirements of applicable state and federal law, including but not limited to ERISA and the Code, and have been administered in accordance with their terms.Each of the Company’s Employee Benefit Plans intended to qualify under Section 401(a) of the Code is so qualified, and no event or condition Page 16 of 38 has occurred that would reasonably be expected to have an adverse effect on the qualified status of such plan. (c) The Company does not sponsor or contribute to, and no employees of the Company participate in, a “pension plan” (within the meaning of Section 3(2) of ERISA) that is subject to Section 302 of ERISA or Section 412 of the Code. (d) The Company is not now nor has ever been a contributing employer with respect to any “multiemployer plan” within the meaning of Sections 3(37) and 4001(a)(3) of ERISA.For the avoidance of doubt, the Company is a non-contributing employer with respect to a multiemployer plan as set forth in
